Exhibit EXECUTION VERSION CREDIT FACILITY PROVIDING FOR A SENIOR SECURED TERM LOAN OF UP TO US$95,000,000 TO BE MADE AVAILABLE TO JEKE SHIPPING COMPANY LIMITED, NOIR SHIPPING S.A., AND AMALFI SHIPPING COMPANY LIMITED, as joint and several Borrowers, BY HSH NORDBANK AG, as Mandated Lead Arranger, Underwriter, Administrative Agent and Security Trustee, and the Banks and Financial Institutions identified on Schedule 1, as Lenders November 8, 2007 CONTENTS PAGE 1. DEFINITIONS 1 1.1 Specific Definitions 1 1.2 Computation of Time Periods; Other Definitional Provisions 16 1.3 Accounting Terms 16 1.4 Certain Matters Regarding Materiality 17 1.5 Forms of Documents 17 2. REPRESENTATIONS AND WARRANTIES 17 2.1 Representations and Warranties 17 (a) Due Organization and Power 17 (b) Authorization and Consents 17 (c) Binding Obligations 17 (d) No Violation 17 (e) Filings; Stamp Taxes 18 (f) Litigation 18 (g) No Default 18 (h) Vessels 18 (i) Insurance 18 (j) Financial Information 18 (k) Tax Returns 19 (l) Chief Executive Office 19 (m) Foreign Trade Control Regulations; OFAC 19 (n) Equity Ownership 19 (o) Environmental Matters and Claims 19 (p) Compliance with ISM Code, the ISPS Code, the MTSA and Annex VI 20 (q) No Threatened Withdrawal of DOC, ISSC, SMC or IAPPC 20 (r) Liens 20 (s) Financial Indebtedness 21 (t) No Proceedings to Dissolve 21 (u) Solvency 21 (v) Pari Passu Ranking 21 (w) Taxes on Payments 21 (x) Jurisdiction/Governing Law 21 (y) Charters 21 (z) Compliance with Laws 21 (aa) Survival 21 3. THE ADVANCES 22 i 3.1 (a) Purposes 22 (b) Making of the Advances 22 3.2 Drawdown Notice 23 3.3 Effect of Drawdown Notice 23 3.4 Notation of Advances 23 4. CONDITIONS 24 4.1 Conditions Precedent to the Effectiveness of this Credit Facility Agreement 24 (a) Corporate Authority 24 (b) The Credit Facility Agreement and the Note 24 (c) Guarantor Documents 25 (d) Solvency 25 (e) Approved Manager Documents 25 (f) Environmental Claims 25 (g) Fees 25 (h) Accounts 25 (i) Compliance Certificate 25 (j) Vessel Appraisal and Inspection 25 (k) Money Laundering Due Diligence 26 (l) Legal Opinions 26 (m) Know Your Customer Requirements 26 4.2 Conditions Precedent re Delivery Advances 26 (a) The Vessels 27 (b) Vessel Documents 27 (c) Additional Documents 27 (d) Vessel Liens 28 (e) ISM DOC 28 (f) Process Agent 28 (g) Legal Opinions 28 4.3 Further Conditions Precedent 28 (a) Drawdown Notice 29 (b) Representations and Warranties 29 (c) No Event of Default 29 (d) No Change in Laws 29 (e) No Material Adverse Effect 29 4.4 Breakfunding Costs 29 4.5 Satisfaction after Drawdown 29 5. REPAYMENT AND PREPAYMENT 29 ii 5.1 Repayment 29 5.2 Voluntary Prepayment; No Re-Borrowing 30 5.3 Mandatory Prepayment 30 (a) Sale or Loss of Vessel 30 (b) Guarantor Share Offering 31 5.4 Interest and Costs with Prepayments/Application of Prepayments 31 6. INTEREST AND RATE 31 6.1 Applicable Rate 31 6.2 Default Rate 31 6.3 Interest Periods 31 6.4 Interest Payments 32 7. PAYMENTS 32 7.1 Place of Payments, No Set Off 32 7.2 Tax Credits 32 7.3 Sharing of Setoffs 32 7.4 Computations; Banking Days 33 8. EVENTS OF DEFAULT 33 8.1 Events of Default 33 (a) Non-Payment of Principal 33 (b) Non-Payment of Interest or Other Amounts 33 (c) Representations 33 (d) Impossibility; Illegality 33 (e) Mortgage 33 (f) Covenants 33 (g) Debt 34 (h) Ownership of Borrowers 34 (i) Bankruptcy 34 (j) Termination of Operations; Sale of Assets 34 (k) Judgments 34 (l) Inability to Pay Debts 34 (m) Change in Financial Position 34 (n) Change in Control 34 (o) Cross-Default 35 8.2 Indemnification 35 iii 8.3 Application of Moneys 35 9. COVENANTS 36 9.1 Affirmative Covenants 36 (a) Performance of Agreements 36 (b) Notice of Default, etc 36 (c) Obtain Consents 36 (d) Financial Information 36 (e) Vessel Valuations 37 (f) Corporate Existence 38 (g) Books and Records 38 (h) Taxes and Assessments 38 (i) Inspection 38 (j) Inspection and Survey Reports 38 (k) Compliance with Statutes, Agreements, etc 38 (l) Environmental Matters 38 (m) Vessel Management 39 (n) ISM Code, ISPS Code, MTSA and Annex VI Matters 39 (o) Brokerage Commissions, etc 39 (p) Deposit Accounts; Assignment 39 (q) Insurance 39 (r) Interest Rate Agreements 40 (s) Compliance with Anti-Money Laundering and OFAC 40 9.2 Negative Covenants 41 (a) Liens 41 (b) Debt 41 (c) Change of Flag, Class, Management or Ownership 41 (d) Chartering 41 (e) Change in Business 41 (f) Sale or Pledge of Shares 41 (g) Sale of Assets 41 (h) Changes in Offices 42 (i) Consolidation and Merger 42 (j) Change Fiscal Year 42 (k) Limitations on Ability to Make Distributions 42 (l) Use of Corporate Funds 42 (m) Issuance of Shares 42 (n) No Money Laundering 42 (o) Accounts 42 (p) Dividends and Distributions to the Guarantor 43 (q) Use of Proceeds 43 (r) Guarantor’s Chief Executive Officer 43 9.3 Financial Covenants 43 iv (a) Adjusted Net Worth 43 (b) EBITDA to Fixed Charges 43 (c) Minimum Liquidity 43 9.4 Asset Maintenance 43 10. ASSIGNMENT 44 11. ILLEGALITY, INCREASED COST, NON-AVAILABILITY, ETC 44 11.1 Illegality 44 11.2 Increased Costs 44 11.3 Nonavailability of Funds 45 11.4 Lender's Certificate Conclusive 46 11.5 Compensation for Losses 46 12. CURRENCY INDEMNITY 46 12.1 Currency Conversion 46 12.2 Change in Exchange Rate 46 12.3 Additional Debt Due 46 12.4 Rate of Exchange 46 13. FEES AND EXPENSES 46 13.1 Fees 46 13.2 Expenses 47 14. APPLICABLE LAW, JURISDICTION AND WAIVER 47 14.1 Applicable Law 47 14.2 Jurisdiction 47 14.3 Waiver of Jury Trial 48 15. THE AGENTS 48 15.1 Appointment of Agents 48 15.2 Security Trustee as Trustee 48 15.3 Distribution of Payments 48 15.4 Holder of Interest in Note 49 15.5 No Duty to Examine, Etc. 49 15.6 Agents as Lenders 49 v 15.7 Acts of the Agents 49 15.8 Certain Amendments 50 15.9 Assumption re Event of Default 51 15.10 Limitations of Liability 51 15.11 Indemnification of the Agents 51 15.12 Consultation with Counsel 51 15.13 Resignation 52 15.14 Representations of Lenders 52 15.15 Notification of Event of Default 52 15.16 No Agency or Trusteeship if not Syndicated 52 15.17 Nature of Duties 52 15.18 Delegation of Power 53 16. NOTICES AND DEMANDS 53 16.1 Notices 53 17. MISCELLANEOUS 53 17.1 Time of Essence 53 17.2 Unenforceable, etc., Provisions–Effect 53 17.3 References 53 17.4 Further Assurances 54 17.5 Prior Agreements, Merger 54 17.6 Entire Agreement; Amendments 54 17.7 Indemnification 54 17.8 Headings 55 17.9 Waiver of Immunity 55 17.10 USA Patriot Act Notice; OFAC and Bank Secrecy Act 55 vi SCHEDULE 1 The Lenders and the Initial Commitments 2 The Vessels 3 Financial Indebtedness EXHIBITS A Form of Note B Form of Guaranty C-1 Form of Retention Account Pledge C-2 Form of Earnings Account Pledge C-3 Form of Debt Service Reserve Account Pledge D Form of Mortgage E Form of Earnings Assignment F Form of Insurances Assignment G Form of Assignment and Assumption Agreement H Form of Compliance Certificate I Form of Drawdown Notice J Form of Interest Notice K Form of Approved Manager’s Undertaking vii SENIOR SECURED TERM CREDIT FACILITY THIS
